Citation Nr: 1509332	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  10-33 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to initial ratings in excess of 0 percent from March 16, 2006, 10 percent from May 31, 2007, and 20 percent from February 21, 2012, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter comes to the Board of Veterans' Appeal (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that granted service connection for bilateral hearing loss and assigned a non compensable rating from March 16, 2006.  Subsequent rating decisions granted the Veteran's bilateral hearing loss a 10 percent rating effective from May 31, 2007, and 20 percent rating effective from February 21, 2012.  Therefore, the Board has characterized the issue on appeal as it appears above.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

In October 2012, the Veteran did not show for the video hearing that had been scheduled for him.  Therefore, the Board considers his hearing request withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the record shows that the Veteran was afforded a number of examinations in connection with his appeal, the Board finds that none of the examinations are adequate because they did not adequately address the United States Court of Appeals for Veterans Claims (Court) holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (holding that a VA examination in inadequate when it does not address the effects of a veteran's hearing loss disability on occupational functioning and daily activities).  As to the March 2012 VA examiner's opinion, the Board also finds it adequate because the examiner did not explain his conclusion that the Veteran's service-connected bilateral hearing loss had a severe impact on his employment.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).  Therefore, a remand for another VA examination is required.  See 38 U.S.C.A. § 5103A(d) (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

While the appeal is in remand status, the Veteran's outstanding contemporaneous treatment records, including his post-February 2012 treatment records from the Central California Health Care System should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-February 2012 treatment records from the Central California Health Care System.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an examination to determine the current severity and effect of his hearing loss on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims file must be made available and reviewed by the examiner.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report, including specifically, the effect of the Veteran's hearing loss on his ability to communicate via the telephone and the impact of such on his employability.  The examiner should also address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relation to his bilateral sensorineural hearing loss

4.  Then adjudicate whether higher evaluations are warranted for the Veteran's bilateral hearing loss at any time since March 16, 2006.  The adjudication should include with the criteria for referral of the claim for an extraschedular rating has been met given the opinion by the March 2012 VA examiner regarding his bilateral hearing loss having a severe impact on his employment.  See 38 C.F.R. § 3.321(b)(1) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations as well as citation to all evidence.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

